Citation Nr: 0028678	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-18 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for myopia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from July 1952 to July 1972.  

By rating action in January 1973, the RO, in part, denied 
service connection for myopia.  The veteran was notified of 
this decision and did not appeal.  

By rating action in October 1980, the RO, in part, denied 
service connection for bilateral myopia due to Agent Orange 
exposure.  The veteran was notified of this decision and did 
not appeal.  

Subsequent requests by the veteran to reopen the claim of 
service connection for bilateral myopia were denied by rating 
actions in August, October, and November 1981.  The veteran 
did not appeal from these decisions.  

By rating action in August 1997, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for bilateral myopia.  The veteran 
submitted a notice of disagreement to this rating action and 
a Statement of the Case (SOC) was issued in January 1998.  
However, the veteran did not perfect an appeal.  

By letter dated in March 1998, the veteran wrote the RO 
requesting a review of his medical records to establish 
service connection for an eye disability.  In connection 
therewith, he submitted information generated by a VA 
outpatient clinic.

This appeal arises from an August 1998, decision by the RO 
which denied the veteran's request to reopen the claim of 
service connection for myopia on the basis that new and 
material evidence had not been submitted.  

The RO's attention is directed to the representative's letter 
dated in September 2000, wherein he raised the additional 
claim of an increased rating for the veteran's service-
connected pes planus.  This issue is not in appellate status 
and is not inextricably intertwined with the issue on appeal, 
and is referred to the RO for appropriate action.  

Lastly, it is noted that, in addition to myopia, mild 
lenticular changes and dry eye symptoms were included in the 
diagnoses on an April 1998 VA examination report.  However, 
the issue developed and certified on appeal is limited only 
to whether new and material evidence has been submitted to 
reopen the claim of service connection for myopia.  
Therefore, if the veteran wishes to file a claim of service 
connection for additional disabilities of the eyes other than 
myopia, he should make his intentions known to the RO.  


FINDINGS OF FACT

1.  Service connection for bilateral myopia was last denied 
by an unappealed rating decision by the RO in August 1997.  

2.  The additional evidence received since the August 1997 
rating decision is essentially cumulative and repetitive of 
information previously considered, and is not so significant 
that it must be considered in order to decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The August 1997 rating decision that denied service 
connection for myopia is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1999).  

2.  Material evidence has not been submitted to reopen the 
claim of service connection for myopia.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  

As noted above, service connection for bilateral myopia was 
last finally denied by the RO in August 1997.  The veteran 
was notified of this decision and did not perfect an appeal.  
Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was denied previously, the Board must bear in mind the 
important distinctions between those two types of claims.  In 
order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  If 
evidence is not new, the inquiry ends and the claim cannot be 
reopened."  Smith (Russell) v. West, 12 Vet. App. 312, 314 
(1999).  

The Board notes that caselaw of the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  

Although the RO in this case referred to the overruled 
portion of the Colvin test in the August 1998 rating 
decision, it did not rely on this test in determining that 
new and material evidence had not been submitted to reopen 
the veteran's claim.  Furthermore, the veteran was provided 
with the appropriate laws and regulations pertaining to a 
reopened claim in the Supplemental Statement of the Case 
issued in April 1999.  As the veteran's claim has been 
readjudicated under the correct criteria, and he and his 
representative have been provided with a copy of the SSOC, 
the Board finds that there has been no due process violation 
by the RO in its consideration of the new and material claim.  

Factual Background

The evidence of record at the time of the last final rating 
decision in August 1997 included the veteran's service 
medical records, including a copy of his retirement 
examination in February 1972, and copies of numerous private, 
service department, and VA medical records and examinations 
from 1972 to 1997.  

The service medical records show that the veteran was 
prescribed corrective lens for defective distant vision in 
the right eye diagnosed as myopia.  On his retirement 
examination in February 1972, the veteran's uncorrected 
distant vision in the right eye was 20/100, corrected to 
20/20 with glasses.  Uncorrected near vision, bilaterally, 
and distant vision in the left eye was 20/20.  The remainder 
of the eye examination was normal, and there was no evidence 
of any other eye pathology.  

The VA, private, and service department medical records, and 
all VA examinations from 1972 to 1997 show the veteran's 
defective vision is due to myopic astigmatism and presbyopia, 
correctable to 20/20 bilaterally.  

The evidence added to the record since the August 1997 rating 
decision includes duplicate copies of service medical 
records, private medical records for treatment from 1997 to 
1999, a VA outpatient record pertaining to disabilities not 
in issue and a VA eye examination conducted in April 1998.  

The private medical records show treatment from 1997 to 1999 
for various medical problems, but do not show any complaints 
or diagnosis of any current eye disorder.  The duplicate 
service medical records are not new but rather cumulative of 
evidence already of record and were previously considered by 
the RO.  The April 1998 VA eye examination shows the 
veteran's uncorrected near vision is 20/70, bilaterally, with 
uncorrected distant vision of 20/60 in the right eye and 
20/40+2 in the left eye.  Corrected near and distant vision 
is 20/20, bilaterally.  There was no evidence of visual field 
deficit and no diplopia.  The diagnoses included compound 
myopic astigmatism with presbyopia, bilaterally, correctable 
to 20/20 with glasses; mild lenticular changes, bilaterally, 
and dry eye symptoms.  

The only issue presented to the board is whether new and 
material evidence has been submitted to reopen the claim for 
service connection for "myopia".  Service connection had 
been denied on prior occasions on the basis that, per 
38 C.F.R. § 3.303(c), myopia, a refractive error of the eye, 
is not a disease or injury for which service connection may 
be granted.  The veteran has not submitted any new and 
material evidence to change that decision.  The evidence 
submitted pertaining to myopia is either duplicative or 
cumulative of evidence already of record, and the regulation 
used as a basis to deny his claim remains in effect.  
However, as noted above, if the veteran wishes to file a 
claim for an eye disability, other than myopia, he should 
make his intentions known to the VA.  The RO will then inform 
him of the evidence needed to support such claim.


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for bilateral myopia, the 
appeal is denied.




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals



 

